Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 1 of 55
     Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 2 of 55

                                                                               E-FILED IN OFFICE - AM
                                                                              CLERK OF STATE COURT
                                                                          GWINNETT COUNTY, GEORGIA
                                                                                   21-C-03536-S4
                                                                              5/11/2021 11 :22 AM
                                                                             TIANA P. GARNER, CLERK




                IN THE STATE COURT OF GWINNETT COUNTY
                               STATE OF GEORGIA



OLADAPO ONAGORUWA


                        Plaintiff,


v.                                            CIVIL ACTION
                                                          21-C-03536-S4
                                              FILE NO.:
DAVID MC LAUCHLIN, EMPIRE COACH
LINE, INC. AND PENNSYLVANIA
MANUFACTURERS ASSOCIATION
INSURANCE COMPANY


                        Defendants.



                                                            JURY TRIAL DEMANDED


                                     COMPLAINT


        COMES NOW OLADAPO ONAGORUWA, plaintiff, and makes and files this
complaint against defendants DAVID MC LAUCHLIN, EMPIRE COACH LINE, INC. AND
PENNSYLVANIA MANUFACTURERS ASSOCIATION INSURANCE COMPANY as
follows:


                         PARTIES AND JURISDICTION
                                         1.


                                                           EXHIBIT 1



                                        -1-
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 3 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 4 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 5 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 6 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 7 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 8 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 9 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 10 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 11 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 12 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 13 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 14 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 15 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 16 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 17 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 18 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 19 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 20 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 21 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 22 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 23 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 24 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 25 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 26 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 27 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 28 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 29 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 30 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 31 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 32 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 33 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 34 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 35 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 36 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 37 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 38 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 39 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 40 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 41 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 42 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 43 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 44 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 45 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 46 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 47 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 48 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 49 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 50 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 51 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 52 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 53 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 54 of 55
Case 1:21-cv-02475-MHC Document 1-1 Filed 06/17/21 Page 55 of 55
